ﬁﬂm’teh giants Qtuurt at Qppeals

For the Seventh Circuit
Chicago, Illinois 60604

September 1, 2000
Before
Hon. William J. Bauer, Circuit Judge
Hon. Richard D. Cudahy, Circuit Judge

Hon. Terence T. Evans, Circuit Judge

No. 98-3481

RANDY HORTON,
Petitioner-Appellant,

Appeal from the United States District
Court for the Northern District of Illinois,

Eastern Division.
V.

No. 98 C 50121
UNITED STATES OF AMERICA,

Respondent-Appellee, Philip G. Reinhard,

Judge .

ORDER

The opinion in this case, dated June 29, 2000, is hereby Withdrawn. A revised opinion

will be issued in the near ﬁiture.